DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.
Applicant’s election without traverse of Claims 1-11 in the reply filed on 6/30/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “impedance related measurements”. The term “related” in claim 3 is a relative term which renders the claim indefinite. The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What measurements would be related to impedance? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(A(1)) as being unpatentable by Haim (US 20020013615).
Regarding claims 1-11, Haim discloses:
1. A system for internal delivery and injection of therapeutic substances into tissue within a body (paragraph 0098), comprising: 
a catheter (20) (paragraph 0098) comprising: 
a flexible elongate shaft (as seen in fig 1a) with proximal (towards 46) and distal ends (towards 22) (Fig 2); 
a lumen (26) extending through at least a portion of said shaft and having an opening exiting proximate to said distal end (22) of said shaft (Fig 1a/1b) (paragraph 0100); 
a first contact sensor (36) attached to said catheter proximate to said distal end (Fig 1a/1b), said first contact sensor configured to generate contact outputs indicative of contact between said catheter and tissue (paragraph 0105); 
a therapy delivery needle (24) disposed within said lumen, said therapy delivery needle fluidly connected to a supply of therapeutic solution and being selectively moveable between a retracted position disposed within said catheter and an extended position where a tip of said needle is disposed a predetermined distance beyond said opening (paragraph 0111-0113) (Fig 1a-1b); and 
a control unit (52) (paragraph 0109-0110) configured to compare a first contact output while said therapy delivery needle is disposed in said retracted position and a second contact output while said therapy delivery needle is disposed in said extended position and generate an output indicative of needle insertion based on said comparison (paragraph 0102, 0113, 0126).  
2. The system of Claim 1, wherein, based on said comparison, said control unit is configured to generate one of: 
an output indicating said therapy delivery needle is fully inserted in the tissue (paragraph 0102, 0113, 0116-0117); and 
an output indicating said therapy delivery needle is less than fully inserted in the Response to Restriction Requirement ofMay 2, 2022US PatentApp No. 16/087,804Page 3 of 9tissue (paragraph 0117). 
3. The system of Claim 1, wherein said first contact sensor comprises an electrode (38), wherein said contact outputs comprise impedance related measurements (paragraph 0105).  
4. The system of Claim 1, wherein said first contact sensor (36) comprises a force sensor  (“for example, pressure sensors, which generate signals responsive to contact between distal end 22 and the heart wall so to assure proper contact between the catheter and the wall before extension of needle 24”) configured to generate contact outputs indicative of mechanical force between said catheter and the tissue (paragraph 0105).  
5. The system of Claim 1, further comprising: 
a first position sensor (32) attached to said catheter proximate to said distal end, said first sensor configured to generate position outputs in response to applied signals (paragraph 0104, 0110-0111); 
a navigation system (48) configured to receive said position outputs from said first position sensor and locate said catheter within a coordinate system including the tissue (paragraph 0108); and 
a display (58) operatively coupled to the navigation system and configured to display a representation of said catheter relative to a model of said tissue (paragraph 0108, 0110).  
6. The system of Claim 5, wherein said navigation system employs electric fields to detect the position of said first position sensor within said coordinate system, wherein said first position sensor comprises an electrode (38) (“additionally, the catheter may comprise one or more electrodes 38, which are used to measure electrical activity in the heart wall, in order to assess and map the local viability of the heart tissue”) (paragraph 0104-0105, 0110-0111).
7. The system of Claim 5, wherein said navigation system employs magnetic fields to detect the position of said first position sensor within said coordinate system, wherein said first position sensor comprises a coil (paragraph 0104, item 34).  
8. The system of Claim 5, wherein said display is further configured to display at least one target location on or within said model of said tissue (paragraph 0108, 0110-0111).  
9. The system of Claim 1, further comprising:Response to Restriction Requirement ofMay 2, 2022US PatentApp No. 16/087,804 Page 4 of9a force sensor (40) attached to said therapy delivery needle configured to generate force output indicative of forces applied to said tip of said therapy delivery needle (paragraph 0102).  
10. The system of Claim 1, further comprising: a pump to controllable displace a dosage of said therapeutic solution through said therapy delivery needle (paragraph 0109).  
11. The system of Claim 1, further comprising: a sensor (60) attached to said shaft proximate to said opening configured to sense markings on said therapy delivery needle as said therapy delivery needle moves between said retracted position and said extended position and generate an needle extension output (paragraph 0116-0117) (“ultrasound signals received by the transducer 60 are used to measure the distance from the endocardium to the outer surface of epicardium 74, so that the thickness W of the heart wall is determined…dispensing of the drug through needle 24 is gated responsive to changes in the thickness of the wall….since the length of the needle is known, the drug is preferably dispensed when the thickness W of the wall is approximately equal to at least twice the length of the needle extending out of the catheter, as shown in Fig 5…the depth of insertion of needle 24 may be controlled responsive to the thickness W, so that the greater the thickness, the deeper is the needle inserted.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791